Name: Commission Regulation (EEC) No 827/93 of 6 April 1993 repealing Regulations (EEC) No 594/86 and (EEC) No 623/86 related to the accession compensatory amounts applicable to trade in goods covered by Council Regulations (EEC) No 3033/80 and (EEC) No 3035/80
 Type: Regulation
 Subject Matter: Europe;  distributive trades;  agricultural policy
 Date Published: nan

 7. 4. 93 Official Journal of the European Communities No L 87/7 COMMISSION REGULATION (EEC) No 827/93 of 6 April 1993 repealing Regulations (EEC) No 594/86 and (EEC) No 623/86 related to the accession compensatory amounts applicable to trade in goods covered by Council Regulations (EEC) No 3033/80 and (EEC) No 3035/80 Regulation (EEC) No 594/86 0, as amended by Regula ­ tion (EEC) No 492/87 (8) ; Whereas the Council has decided, by Regulation (EEC) No 739/93 of 17 March 1993 related to the application of the common prices of skimmed milk powder in Portu ­ gal (s) that from 1 April 1993 the common price for skimmed milk powder is applicable in Portugal ; whereas consequently the accession compensatory amounts fixed by Regulation (EEC) No 623/86 are no longer applicable and hence Regulation (EEC) No 594/86 becomes without purpose ; whereas the abovementioned elements lead to the abrogation of the Regulations in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrange ­ ments applicable to certain goods resulting from the processing of agricultural products ('), as last amended by Regulation (EEC) No 1436/90 (2), Having regard to Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381/90 (4), HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 594/86 and (EEC) No 623/86 are repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply form 1 April 1993 . Whereas the accession compensatory amounts introduced by Articles 53 and 213 of the Act of Accession were fixed by Commission Regulation (EEC) No 623/86 (% as last amended by Regulation (EEC) No 3708/92 (6) ; Whereas modalities of application of the accession compensatory amounts applicable to trade in goods covered by Council Regulations (EEC) No 3033/80 and (EEC) No 3035/80 were established by Commission This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1993. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 323, 29. 11 . 1980, p. 1 . (2) OJ No L 138 , 31 . 5. 1990, p. 9 . (3) OJ No L 323, 29. 11 . 1980, p. 27. (4) OJ No L 327, 27. 11 . 1990, p. 4. 0 OJ No L 59, 1 . 3 . 1986, p. 1 . 0 OJ No L 378, 23. 12. 1992, p. 5. 0 OJ No L 58, 1 . 3. 1986, p. 9 . (8) OJ No L 50, 19 . 2. 1987, p. 11 . O OJ No L 77, 31 . 3. 1993, p. 4.